Citation Nr: 0948554	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  06-12 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

Entitlement to an initial compensable rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 
1971.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in January 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a review of the record, the Board has determined that 
further development is necessary before the Board adjudicates 
the claim on appeal.

The Veteran was provided with a VA audiological examination 
in November 2004.  In the April 2006 substantive appeal, the 
Veteran requested that he be provided with a new audiological 
evaluation as his hearing has worsened since the last time it 
was checked over a year ago.  The U.S. Court of Appeals for 
Veterans Claims has held that "[w]here the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, the VA must provide a new 
examination."  Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  Thus, the Board finds that the Veteran should be 
provided with a new examination with respect to his bilateral 
hearing loss claim.

Accordingly, the case is REMANDED for the following action:

1.	The RO should schedule the Veteran 
for a VA audiological examination to 
determine the nature and current 
level of severity of his service-
connected hearing loss.  The examiner 
should discuss how the Veteran's 
hearing loss affects employment and 
daily living.  All indicated tests 
and studies should be accomplished 
and the examiner should provide a 
complete rationale for all opinions 
expressed.  The claims file must be 
made available to the examiner. 

2.	Upon completion of the foregoing, 
the RO should readjudicate the 
Veteran's claim of entitlement to a 
compensable rating for bilateral 
hearing loss, based on a review of 
the entire evidentiary record.  If 
the benefits sought on appeal 
remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.  
Thereafter, subject to current 
appellate procedure, the case should 
be returned to the Board for further 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

